189 F.2d 970
Charles Lee McINTOSH, Petitioner,v.Honorable Mell UNDERWOOD, Respondent.
No. 11378.
United States Court of Appeals Sixth Circuit.
June 20, 1951.

Petition for Writ of Mandamus.
Before HICKS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
It appearing that the respondent herein on April 20, 1951 filed his response to the order to show cause issued herein on April 9, 1951, which shows that said respondent on April 4, 1951 entered an order denying petitioner leave to proceed in forma pauperis in the matter upon which petitioner's complaint was based;


2
And said response being deemed sufficient;


3
It is ordered that petitioner's application for Mandamus be denied and this proceeding dismissed.